On Petition for Rehearing.
A petition for rehearing has been filed wherein it is asserted that plaintiff has failed to establish a cause of action, and that consequently he was not entitled to recover against tbe defendant. Appellant’s proposition is stated in tbe petition for rehearing as follows: “Tbe defendant alleged a contract for tbe breaking of certain lands at $3 per acre. He proved that be bad made a contract not only for tbe *304breaking of the land, but for the seeding of it, harvesting, and threshing of a crop to be grown thereon; that it was one entire, comprehensive, and complete contract covering all of the work so to be done.. He failed to prove that he had performed the conditions of the contract other than for the breaking on his part to be performed and done. We are endeavoring to contend for the principle that in order to recover upon a contract a party must, as a part of his burden of proof, show performance on his part of all the conditions on his part to be done and performed as a condition precedent to any recovery.”
In our former opinion we set out a portion of a colloquy had between court and counsel at the close of the testimony. The record also shows that toward the end of such colloquy, the following statements were made by the court and respective counsel, viz.:
The Court: Now, do I understand you, Mr. Pollock, that if the jury finds against you, and find that the contract was that he should receive $3 an acre for the breaking, that it then follows that they must give a judgment against you for $1,470 ?
Mr. Pollock: No; I think probably they should go a step further and show that it has not been paid; to show that that is the contract, and that he has performed it, and that he has not had his money.
The Court: That .brings up the further question then, Do you claim that these advances were paid on the plowing ?
Mr. Pollock: No; we don’t claim there was any obligation on our part to pay for the plowing.
The Court: I know you don’t, but suppose the jury finds against you, then what?
Mr. Pollock: Will the court suggest what he wants me to say; they sue on a contract and they allege it has not been paid and that they performed the contract.
The Court: They say they have received nothing, and you haven’t put in any evidence that you have paid for the plowing.
Mr. Pollock: We deny that we made any contract to pay for the plowing.
The Court: Then I don’t see on that theory that there is anything here to go to- the jury except the one question, if the contract was as they claim, $3 an acre, then they must have a verdict for $1,470 and interest; if they find, however, that there was no contract to pay for *305the breaking then they musí find for the defendant, Is that your understanding Mr. Courtney?
Mr. Courtney: That is the theory. . . .
The Court: It is a very simple matter that way; that is the easier way for me to write the charge; that is the path of least resistence.
The obvious purpose of the court’s inquiry was to. ascertain what questions of fact were actually in dispute between the parties. After such inquiry the trial court arrived at the conclusion “that there was nothing to go to the jury except the one question, if the contract was as plaintiff claims, -then he must have a verdict for $1,470 and interest; but if the jury find, however, that there was no contract to pay for the breaking, then they must find for the defendant.” Neither party disputed the correctness of such conclusion. The trial court instructed the jury in accordance therewith. No exceptions were taken to such instructions. No motion was made for a directed verdict. Nor was the sufficiency of the evidence questioned in any manner upon the trial.
The case was tried upon the theory that the controlling question at issue was whether defendant had agreed to pay plaintiff $3 per acre for breaking the land. Plaintiff asserted that such agreement had been made, whereas defendant claimed that he never agreed to pay plaintiff anything for the breaking. Both parties to the litigation treated this as the point at issue. Defendant’s counsel was aware that the trial court believed this to be the only disputed question. In the order denying a new trial, the trial court said: “It will suffice to say that the record shows the case was tried upon the theory of a ‘contract for breaking’ alone. I remember the court was at first perplexed as to the true nature of the action, but very soon made a statement which indicated what was in his mind (Transcript 17, Line 8). ‘You allege a contract for the breaking of the land at $3 an acre, and he is trying to show that was not the contract.’ After the evidence was all in and both parties rested, the court, to make sure of the issues, had a long colloquy with counsel (pages 114 to 118), and finally, without objection, placed the one issue before the jury. Upon the ground in point one, therefore, even if tenable, the granting of a new trial would it seems to me be an abuse of discretion.”
*306The rule is well settled that where both parties act upon a particular theory of the cause'of action, they will not be permitted to depart therefrom on a motion for new trial or in the appellate court. And “where a case is tried without objection, upon the theory that the only issue is as to one question of fact, a party cannot urge, in the appellate court, that the evidence upon some other question of fact was insufficient to justify the verdict. And when parties submit a cause upon a single hypothesis, and expressly or impliedly agree that that point shall be the only one for the jury, they cannot insist that the court erred in excluding testimony not pertinent to the question, or that evidence as to some other question was not introduced.” (3 C. J. § 623, p. 729.) See also Montana Eastern R. Co. v. Lebeck, 32 N. D. 162, 155 N. W. 648.
This language is directly applicable to the proposition presented by the petition for rehearing. The cause was tried and submitted in the court below upon the theory that the question of plaintiffs right to recover was dependent upon whether defendant had agreed to pay $3 per acre for the breaking. Having tried the case upon the theory that this was in reality the only question at issue, he cannot, after having been defeated upon this issue, assert that plaintiff was also required to establish other facts.
The petition for rehearing is denied.